DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application, 16/143,866, originally filed 09/27/2018, claims no foreign priority.

Response to Amendment
This office action is in response to Amendments submitted 08/26/2021 wherein claims 1-3, 5, 8-14, and 17-25 are pending and ready for examination.  Claims 4, 6-7, and 15-16 were previously canceled.

Allowable Subject Matter
Claims 1-3, 5, 8-14, and 17-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the specific structure or methodology for estimating a pseudo-range to a detected unknown object from a vehicle having a passive sensor based on a single binary indication of the object.

Regarding Independent claim 1:  The prior art of Ganguli, Beutler, Abraham, and Soni teach the following limitations of independent claim 1:
	A method, performed by an apparatus, of estimating a pseudo- range to a detected, unknown object from a vehicle having a passive sensor, comprising: 
	receiving, from the passive sensor, 
	establishing one or more probability distributions of pseudo-range estimates by using Bayesian techniques to combine prior testing data of the passive sensor at a range from the passive sensor to the object;
	deriving, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo-range to the detected, unknown object; and 
	outputting, to the apparatus, the estimated pseudo-range to the detected, unknown object.  
	However, Examiner was unable to find a prior art including Ganguli, Beutler, Abraham, Soni, and Wood that teaches or fairly suggests limitation “a single binary indication of an object,” and the limitation that the probability distributions of the pseudo-range estimates are “based on the single binary indication.”   Both Abraham and Wood detecting an object using a passive sensor but neither teaches or fairly suggests “a single binary indication” of the object. 

Regarding independent claim 11:  The prior art of Ganguli, Beutler, Abraham, and Soni teach the following limitations of independent claim 11:
	A pseudo-range estimating apparatus adapted to estimate a pseudo-range to a detected, unknown object from a vehicle having a passive sensor, comprising: 
	stored prior performance models for the passive sensor; 

	processing circuitry operatively connected to the memory and operative to receive the stored prior performance models, the processing circuitry adapted to receive, from the passive sensor,
	establish one or more probability distributions of pseudo-range estimates by using Bayesian techniques to combine prior testing data of the passive sensor at a range from the passive sensor to the object; 
	derive, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo-range to the detected, unknown object; and 
	output the estimated pseudo-range to the detected, unknown object.  
	However, Examiner was unable to find a prior art including Ganguli, Beutler, Abraham, Soni, and Wood that teaches or fairly suggests limitation “a single binary indication of an object,” and the limitation that the probability distributions of the pseudo-range estimates are “based on the single binary indication.”   Both Abraham and Wood detecting an object using a passive sensor but neither teaches or fairly suggests “a single binary indication” of the object. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments (remarks) filed 08/26/2021 have been fully considered and are persuasive.

Regarding 35 U.S.C. 103 pages 8-10 of applicant’s remarks, based on consultation, consideration, and new searching the 35 U.S.C. § 103 rejections have been withdrawn.

Regarding 35 U.S.C. 112 page 10 of applicant’s remarks, based on applicant’s arguments the U.S.C. § 112(b) rejection regarding claim 24 has been withdrawn.

 Regarding Claim Objection page 10 of applicant’s remarks, based on applicant’s arguments and the changes made to claim 11 the objection has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hadef, U.S. Pat. No. 9,291,716 B2, Hadef teaches improving the accuracy in a navigation system which includes determining a plurality of measurement estimates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865

                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        11/17/2021